AO 199A (Rev.l1/08-VAW Addi
                          tions5/09)OrderSettingConditi
                                                      onsofRelease                                 Page1of    3   Pages

                                U NITED STATES D ISTRICT C OURT
                                                          forthe
                                                 W esternDistrictofVirginia


               United StatesofAmerica
                           V.
                                                                     Case No. 7:J9-MJ-00051
                    RobertKovacic
                        De
                         fendant
                                 O RDER SETTIN G C O NDITIO NS OF R ELEASE

IT ISORDERED thatthedefendant'srele%eissubjecttotheseconditions:
             The defendantmustntjtviolateany federal,stateorlocal1aw whileon release.

        (2) ThedefendantmustcooperateinthecollectionofaDNA sampleifthecollectionisauthorizedby
            42U.S.C.j 14135a.
        (3) Thedefendantmustimmediatelyadvisethecourt,defensecounsel,andtheU.S.attorneyinwritingbeforeany
             changein addressortelephone number.                            .

             Thedefendantmustappearin coul'
                                          tasrequired and mustsurrenderto serveany sentenceimposed

             Thedefendantmustappearat(Ifblank.tobeno/f/leë


                                                                                   Dateand Time



                                  Release on PersonalRecognizanceorUnsecured Bond

IT IS FURTHER OIIDERED thatthe defendantbereleased on condition that:

   / ) (5)Thedefendantpromisestoappearincourtasrequiredandsurrçndertoserveanysentenceimposed.
      ) (6)ThedefendantexecutesanunsecuredbondbindingthedefendanttopaytotheUnitedStatesthesum of
                                                                        dollars($                )
              in theeventofafailureto appearasrequired orsurrenderto serve any sentence imposed.




               DISTRIBUTION: COURT        DEFENDANT      PRETRIAL    SERVICES   U.S.AU ORNEY   U.S.M ARSHAL
      AO 199B (Rev. 03/09-VAW Additions5/09)AdditionalConditionsofRelease                                                 Page      2     of     3     pages
                                                       ADDITIONAL CONDITION SO F RELEASE
          Uponfindingthatreleasebyoneoftheabovemethodswillnotbyitselfreasonablyassurethedcfendant'sappearance andthesafetyofotherpersonsorthecommunity,
ITISFURTHERORDERED thatthedefendant'sreleaseissubjecttothecondi
                                                              tionsmarkedbelow:
 ( ) (7) n edefendantisplacedinthecustodyof:
               Personororganization
               Address(onlkfaboveisanorganization)
               Cityandstate                                                                   Tel.No,(onl
                                                                                                        y(/-c:tlveisanorganization)
whoagrees(a)tosupervisethedefendantinaccordancewitha1Ioftheconditionsofrelease,(b)touseeveryefforttousurethedefendant'sappcarance atallscheduledcourt
proceedings,and(c)tonotifythecourtimmediatel
                                           y ifthedefendantviolatesanyconditionofreleaseordi
                                                                                           sappears.
                                                                              Signed:
                                                                                                   CustodianorProxy                                Date
( 7 ) (8) Thedefendantmust:
      #W(V)(a) repodtothe UsPO
               telephonenumber (540)857-5180                       ,nolater
                                                                                        ,   'uponrelease            ,
     z
     j
     ')xq (V )(b) executeabondoranagreementtoforfeituponfailingtoappcarasrequiredthefollowingsumofmoneyordesiratedproperty:
                     Personalrecocnizance
              )(c) postwiththecourtthefollowingproofofownershi
                                                             pofthedesignatedproperty,orthefollowingamountorpercentageoftheabove-descri
                                                                                                                                      bedsum
          ( )(d) maintainoractivel
                                 yseekemployment.
          ( )(e) maintainorcommenceaneducationprogram.
          ( )(9 surrendcranypassportto:
 RN: (V )(g) abidebythefoll
                          owingrestrictionsonpersonalassociation,placeofabode,ortravel:
                     remalninW DVA & nottraveloutsidetheWDVA withoutpermissionofthesupemisingofficer
              )(h) avqi
                      dalIcontact,directl
                                        yorindirectly,wi
                                                       thanypersonwhoisormaybecomeavictimorpotentialwi
                                                                                                     tnessintheinvestigationor
                     prosecution,includingbutnotlimitedto:co-defendants.

                     undergomedica!orpsychiatrictreatment:
                 returntocustodyeach(week)dayat                    o'clockafterbeingreleasedeach(week)dayat                        o'clockforemployment,
                 schooling,orthefollowingpurposetsl:
          ( )(k) mai nt:inresidenceatahalfwayhouseorcommunitycorrectionscenter,asthepretrialservicesofficeorsupervisingofficerconsidersnecessary.
 V-Q'
    N (/ )(l) refrainfrompossessingafirearm,destructivedevice,orotherdangerousweapons.
 F.:/4 (/ )(m) refrainfrom ( )any (V )excessiveuseofalcohol.
  *% (V )(n) refrainfrom useorunlawfulpossessionofanarcoticdrugorothercontrolledsubstancesdefinedin21U,S,C.j802,unlessprescribedbyk
                                                                                                                                  tlicensedmedi
                                                                                                                                              cal
                     practitioner.
              )(o) submittoanytestingrequiredbythepretrialsewicesofriceorthesupervisingoffcertodeterminewhetherthedefendantisusingaprohibitedsubstance.
                     Anytestingmaybeusedwithrandom frequencyandincludeurinetesting,thewearingofasweatpatch,aremotealcoholtestings-ystem,and/oranyform of
                     prohibitedsubstancescreeningortesting.Thedefendantmustrefrainfrom obstructingorattemptingtoobstructortamper,inanyfashion,withtheefficiency
                   andaccuracyofanyprohibi tedsubstancetestingormonitoringwhichis(are)requiredasaconditionofrelease.
              )(p) part
                      icipateinaprogram ofinpatientoroutpatientsubstanceabusetherapyandcounseling ifthepretrialservicesofficeorsupervisingofficerconsi
                                                                                                                                                     dersit
                     advisable.
              )(q) part
                      ïcipateinoneofthefollowinglocationmonitoringprogram componentsandabidebyitsrequiremcntsasthepretrialservicesofficerorsupervi
                                                                                                                                                 sing
                     officerinstructs.
                     ( ) (i)Curfew.Youarerestrictedtoyourresidenceeveryday (V )from                            to             ,or        )asdirectedbythepretri
                                                                                                                                                              al
                                  servicesofficeorsupervisin'gofficcr;or
                         ) (ii)HomeDetention.Yeuarerestrictedtoyourresidenceatalltimesexceptforemployment'
                                                                                                         ,education;religiousservices;medical,substanceabuse,
                                  ormentalhealthtreatment;attorneyvisits;courtappearances'
                                                                                         ,court-orderedobligations'
                                                                                                                  ,orotheractivitiespre-approvedbythepretrialsewices
                                  officeorsupervisingofficer;or
                         )(iii)HomeIncarceration.Youarercstrictedtoz4-hour-a-daylock-downexceptformtdicalnecessiti
                                                                                                                 esandcourtappearancesorotheractivi
                                                                                                                                                  ties
                                specificallyapprovedbythecoul't.
                     submittolocationmonitoringandabidebya11oftheprogram requirementsandinstructionsprovidedbythepretrialservicesoocerorsupewisingofficer
                     relatedtotheproperoperationofthetechnology,
                     ( ) Thedefendantmustpaya1lorpartofthecostoftheprogram bmsed uponyourabili
                                                                                             tytopayasthepretrialservicesoffi
                                                                                                                            ceorsupervisingolcer
'
                           determines.
                     reportassoonaspossible,tothepretrialservicesofficeorsupervisingofficeranycontctwithany1aw enforcementpersonnel,including,butnotlimited
    #xVk.(/ )(S)
                     to,anyarrest,qucstioning,ortrafficstop,
    R kR (/ )(t) followthedirectionsandinstructionsofthqsupervisingofficer
            )(u) submittowarrantlessscarchandseizureofpersonandpropertyasdirectedbysupervisingofficer.
            )(V) notfrequentplaceswherecontroll     edsubstancesareill  egallysol
                                                                                d,used,distri
                                                                                            buted,oradministered,andshallnotassociatewi
                                                                                                                                      thany
                      persons
                            .
                              enqaqed
                                ''- -'' incriminalactivit*y..orassociatewi
                                                                         x
                                                                           thany person convictedofafelony,
                                                                               - '                       -
                                                                                                           unlessunderthesuper
                                                                                                                           '
                                                                                                                             visionofIaw enfor
                                                                                                                                             %
                                                                                                                                              cement
 ?-< ( (w)                .                          co              1                                 /d                      -            u
              )(x)            .l                            f                     /o                  sx .
             )(y)
             )(z)
             )(ma)
             )(bb)
                        DISTRIBUTION: COURT              DEFENDANT         PRETIUAL SERVICES          U.S.AW ORNEY         U.S.MARSHAL
AO 199C (Rev.09/08-VAW Addi
                          tions5/09)AdviceofPenalties                                                    Page     3       of   3   Pages
                                        ADW CE OF PENALTIES AND SANCTIONS
TO '17dE DEFENDAN T:

YOU ARE ADVISED OF TH E FOLLOW W G PENALTIES Ar SANCTIONS:

      Violating any oftheforegoingconditionsofreleasemayresultintheimm ediateissuanceofawarrantforyourarrest,a
revocationofyourrelease,an orderofdetention,afofeitureofanybond,andaprosecution forcontemptofcourtandcouldresultin
imprisonment,afine,orboth.
      W hileonrelease,ifyoucom mitafederalfelonyoffensethepunishmentisanadditionalprisonterm ofnotmorethantenyears
andforafederalmisdem eanoroffensethepunishm entisanadditionalprison term ofnotm orethan oneyear.Thissentencewillbe
consecutive(i.e.,in addition to)to anyothersentenceyoureceive.
      Itisacrimepunishablebyuptotenyearsinprison,anda$250,000fine,orboth,to:obstnlctacriminalinvestigation;
tamperwithaw itness,victim ,orinformant;retaliateorattem pttoretaliateagainstaw itness,victim ,orinform ant;orintimidateorattempt
tointimidateawitness,victim,juror,informant,oroffkerofthecourt. Thepenaltiesfortampering,retaliation,orintimidationare
significantly moreseriousifthey involveakillingorattem ptedkilling.
      1tlaûerrelease,youknowinglyfailto appearastheconditionsofreleaserequire,ortosurrenderto serveasentence,
youm aybeprosecuted forfailingto appearorsurrenderandadditionalpunishm entm aybeim posed.Ifyouareconvictedof:
      (1) anoffensepunishablebydeath,lifeimprisonment,orimprisonmentforaterm offifteenyearsormore-youwillbefined
          notmorethan$250,000orimprisonedfornotmorethan 10years,orboth;
      (2) anoffensepunijhableby imprisonmentforaterm offiveyearsormore,butlessthanfifteenyears-youwillbefinednol
          morethan$250,000orimprisonedfornotmorethan fiveyears,orboth;
      (3) anyotherfelony- youwillbefinednotmorethan$250,000orimprisonednotmorethantwoyears,orboth;
      (4) amisdemeanor- youwillbefinednotmorethan$100,000orimprisonednotmorethanoneyear,orboth.
       A term ofimprisonmentimposedforfailuretoappearorsurrenderwillbeconsecutivetoany othersentenceyoureceive.ln
addition,afailureto appearorsurrendermay resultintheforfeitureofanybondposted.

                                               AcknowledgmentoftheDefendant

      JacknowledgethatIam thedefendantinthiscaseandthat1am awareoftheconditionsofrelease.Iprom isetoobeyallconditions
ofrelease,toappearasdirected,andsurrendertoserveanysentenceim posed.1am aw areofthepenaltiesandsanctionssetforthabove.




                         Deputy Clerk
                                                                   ) / o zv--c'
                                                                                            De
                                                                                             fendant'
                                                                                                    sSi
                                                                                                      gnature
                                                                                            t        $    r
                                                                   *      ,
                                                                                                    ityandstate


                                           Directionsto theUnited StatesM arshal

(/ )ThedefendantisORDERED releasedafterprocessing.
( )TheUnitedStatesmarshalisORDERED tokeepthedefendantincustodyuntilnotifiedbytheclerkorjudgethatthedefendant
      haspostedbondand/orcom pliedwith a11otherconditionsforrelease.Ifstillin custody,thedefendantm ustbeproducedbefore
      theappropriatejudgeatthetimeandplacespecified.
                 '                                                                      %
                                          ..                                                                          -

Date:+.
      ,   .
                          '
                              ,
                                        /# xô/9                   . / -          .. .
                                                                                                .
                                                                                                              .           .
                                                                                                                          e- -
                                         '*                                             Judici
                                                                                             alomcer'
                                                                                                    ssignature
                                                                          RobertS.Ballou,United StatesMagistrateJudge
                                                                                      Printednameandtitle



                 DISTIUBUTION: COURT           DEFENDANT   PRETRIAL SERVICE    U.S.AW ORNEY               U.S.M ARSHAL
